PER CURIAM.
This is an appeal from adverse summary judgments by the plaintiff in a wrongful death action brought under Section 768.28, Florida Statutes (1975). We reverse and remand for further proceedings in light of Commercial Carrier Corporation v. Indian River County, 371 So.2d 1010 (Fla.1979). *249The trial court erroneously applied the Modlin1 doctrine, which Commercial Carrier Corporation v. Indian River County, supra, overruled.
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS.
BERANEK and GLICKSTEIN, JJ., and SIMONS, STUART M., Associate Judge, concur.

. Modlin v. City of Miami Beach, 201 So.2d 70 (Fla.1967).